Citation Nr: 1621654	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claims.

In October 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In March 2015, the Board remanded this case for further evidentiary development.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's neck disability was not incurred during active duty and is not otherwise related to military service; degenerative joint disease of the cervical spine did not manifest to a compensable degree within one year of separation from service.

2.  The preponderance of the evidence shows that the Veteran's back disability was not incurred during active duty and is not otherwise related to military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. § 3.309.


Analysis

The Veteran testified at the Board hearing that in 1978 he fell and injured his neck and back.  Subsequent to this injury, he stated that he had pain for several weeks.  See October 2014 hearing transcript, p. 3.  He contends that he currently suffers from neck and back pain, and these conditions were caused by the in-service injury.  See id. at 9-13.  The Veteran has not raised any procedural arguments in relation to this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of current neck and back disabilities are not in dispute, as the Veteran has been diagnosed with degenerative joint disease of the cervical spine and lumbar strain.  See, e.g., July 2015 VA examination.  Accordingly, the first element of service connection is established.  

Regarding the second element (in-service incurrence or aggravation of a disease or injury), a September 1978 service treatment record reflects that the Veteran fell off a truck and complained of thoracic back pain.  He was diagnosed with thoracic contusion.  Because an in-service injury is noted in the service treatment records, the second element of service connection is established.

However, the Veteran's claim fails on the third element, as there is no competent medical evidence of a nexus between his current neck and back disabilities and his period of active duty.  Contemporaneous lay and medical evidence from service is against such a finding.  Specifically, in an October 1978 medical history, the Veteran denied recurrent back pain.  Further, service treatment records subsequent to the September 1978 injury are silent as to neck or back problems.  

Approximately 22 years subsequent to separation from service, in January 2002, the Veteran was admitted to inpatient treatment for substance abuse.  At that time, he only reported having a chronic heart problem but did not mention having any neck or back problems.  Further, a March 2002 VA treatment record shows that he had a normal spine with normal muscle mass and strength.  

In March 2003, the Veteran was involved in a motor vehicle accident.  See March 2007 VA treatment record.  In August 2003, he underwent anterior cervical discectomy and fusion secondary to cervical spondylosis.  

Regarding the Veteran's back disability, post-service treatment records do not reflect a diagnosis of a lumbar spine condition.  Further, February 2011 and April 2015 VA treatment records show that the Veteran did not have any vertebral spinous process percussion tenderness or crepitus.  

The July 2015 VA examiner diagnosed degenerative joint disease of the cervical spine with degenerative arthritis, and lumbar strain.  The examiner concluded that the Veteran's current neck and back disabilities were less likely than not related to his in-service injury.  The examiner reasoned that the single evaluation in September 1978 did not reflect any complaints of lumbar or cervical problems, and only showed complaints of upper back pain.  Further, the examiner noted that there were no other complaints of any lumbar or cervical pain reflected in the service treatment records subsequent to the injury.  The examiner explained that it is less likely than not that a single upper back trauma diagnosed more than 30 years ago could have caused either the neck or back disorders claimed by the Veteran.  Great probative value is assigned to the examiner's opinion, because he thoroughly considered the Veteran's medical history and current diagnoses of degenerative joint disease of the cervical spine and lumbar strain.  While the Veteran is competent to relate lay observable symptoms, such as back and neck pain, he is not competent to establish causal relationship between his current back and neck disabilities and service, as to do so requires some level of medical expertise.

Regarding the Veteran's neck disability, as documented above, the Veteran underwent anterior cervical discectomy and fusion in August 2003 subsequent to a motor vehicle accident in March 2003.  He underwent cervical spine surgery more than 23 years subsequent to separation from service.  Post-service treatment records do not reflect ongoing treatment or symptomatology of a neck condition since service.  Regarding his back disability, post-service treatment records do not reflect any diagnosis or treatment for a back condition.  He was first diagnosed with a lumbar condition by the July 2015 VA examiner, who diagnosed probable lumbar strain.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

The Veteran is competent to report that he injured his neck and back during service.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find his report to be credible to the extent considering the contemporaneous evidence and lengthy period of time without neck and back complaints.  The post-service treatment records do not reflect any diagnosis or treatment for a back disability.  Further, his neck disability appears to be in the context of a post-service injury.  

Finally, there is no indication that arthritis of the cervical spine manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of continuity of symptomatology for reasons outlined above.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.  


ORDER

Service connection for a neck disability is denied.

Service connection for a back disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


